Case 19-10166-BFK              Doc 32    Filed 02/21/19 Entered 02/21/19 08:14:06    Desc Main
                                         Document     Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


In re:                                    )
                                          ) Bankruptcy Case
JAMAL YOUSUF ALI,                         ) No. 19-10166-BFK
                                          )
                  Debtor.                 ) Chapter 7
__________________________________________)
THE BANK OF NEW YORK MELLON F/K/A         )
THE BANK OF NEW YORK AS SUCCESSOR )
IN INTEREST TO JPMORGAN CHASE BANK, )
N.A. AS TRUSTEE FOR STRUCTURED ASSET )
MORTGAGE INVESTMENTS II TRUST 2006- )
AR7 MORTGAGE PASS-THROUGH                 )
CERTIFICATES SERIES 2006-AR7,             )
                                          )
                  Movant,                 )
                                          )
v.                                        )
                                          )
JAMAL YOUSUF ALI,                         )
                                          )
                  Debtor,                 )
                                          )
and                                       )
                                          )
H. JASON GOLD,                            )
                                          )
                  Trustee,                )
                                          )
                  Respondents.            )

TRUSTEE’S RESPONSE AND OPPOSITION TO MOTION FOR RELIEF FROM STAY

         COMES NOW, H. Jason Gold, the chapter 7 trustee (“Trustee”), and files this response

and opposition to the Motion for Relief from Automatic Stay (the “Motion”), stating to the Court

as follows:
H. Jason Gold, Va. Bar No. 19117
101 Constitution Avenue, NW, Suite 900
Washington, DC 20001
(202) 689-2800
Trustee
Case 19-10166-BFK         Doc 32    Filed 02/21/19 Entered 02/21/19 08:14:06               Desc Main
                                    Document     Page 2 of 3




       1.      As reflected on Schedule A, the Debtor owns real property commonly identified

as 13185 Armstead Street, Woodbridge, Virginia 22191 (the “Property”).

       2.      The Section § 341 Meeting of Creditors is scheduled for February 25, 2019.

Until such time as the Trustee completes his investigation of the value of the Property and

validity of the liens asserted against the Property, the Trustee opposes the relief from the

automatic stay sought in the Motion.

       3.      The Trustee lacks sufficient information to form a response to the allegations in

the Motion that cause exists to grant the relief sought in the Motion and therefore denies the

same and demands strict proof.

       4.      UPON THE TRUSTEE’S FILING OF A REPORT OF NO DISTRIBUTION,

THE MOVANT AND THE COURT MAY DEEM THE TRUSTEE’S OPPOSITION AS

WITHDRAWN AND GRANT WHATEVER RELIEF THE COURT DEEMS APPROPRIATE.

       WHEREFORE, having responded to the Motion, the Trustee prays (i) that the Court

continue the hearing on the Motion until such time as the Trustee has had a chance to assess the

value of the subject collateral and validity of the liens asserted against the subject collateral; (ii)

that in the event that the Trustee files a Report of No Distribution, that the Trustee’s opposition

be deemed withdrawn; and (iii) for such other and further relief as may be necessary.


                                               Respectfully submitted,

                                               H. JASON GOLD, TRUSTEE




                                                  2
Case 19-10166-BFK      Doc 32       Filed 02/21/19 Entered 02/21/19 08:14:06   Desc Main
                                    Document     Page 3 of 3




H. JASON GOLD, TRUSTEE
101 Constitution Avenue, NW, Suite 900
Washington, DC 20001
Telephone: (202) 712-2800
Facsimile: (202) 712-2860


By:    /s/ H. Jason Gold
       H. Jason Gold, Va. Bar No. 19117

Chapter 7 Trustee


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 21st day of February 2019 the foregoing Trustee’s
Response and Opposition to Motion for Relief from Stay was served via Notice of Electronic
Filing CM/ECF and pursuant to applicable Standing Order upon:

       David A. Rosen
       RAS CRANE, LLC
       11900 Parklawn Dr., Ste. 310
       Rockville, MD 20852

       Office of the US Trustee
       1725 Duke Street, Ste. 650
       Alexandria, VA 22314

       Jamal Yousuf Ali
       13185 Armstead St.
       Woodbridge, VA 22191

                                                  /s/ H. Jason Gold
                                                  H. Jason Gold




                                              3
